cca_2019061914364532 id uilc number release date from sent wednesday date pm to cc bcc subject re start-up expenses - pubwe-111132-19 in addition to the jct report and the statutory language of sec_195 hi ------- the following also supports the office’s position that the increased amounts in sec_195 were only for the taxable_year beginning in the senate finance’s summary of the small_business jobs_act states for the taxable_year beginning in this bill would temporarily increase the amount of start- up expenditures that may be deducted to dollar_figure subject_to a dollar_figure phase-out threshold emphasis added pages of the crs report to congress on small_business legislation h_r and h_r provides that these increased amounts are available in the tax_year only -----------------
